DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 3 June 2022 has been entered:
In all, claim(s) 24-46 is/are pending and considered below. Otherwise noted in current Office Action below, Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 35 U.S.C. 112(b) rejections, previously set forth in the Non-Final Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following element(s) is/are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 24, “at least one drive member producing directly a movement of a mobile element”, referring to drive members 200, Fig. 10;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 24-46 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim(s) 24-46 fail(s) to comply with the written description requirement as there is insufficient disclosure of how the reconfigurable device of claims 24-44 and the packaging machine of claims 45-46 dispense/distributing tablets into blister pockets of a packaging strip in such a way as to reasonable convey to one having ordinary skill in the relevant art. More specifically, in elected Species A, an embodiment disclosed in Fig. 10, or anywhere in relevant Specification, there is no disclosure of how “at least one accessory” (the interface 50 or the rotary brush 80 in Fig. 10 and relevant Specification) is utilized to dispense tablets (for example, is there an additional attachment that dispenses tablets? If so, how does it get attached and how does it dispense tablets? If not, how do interface 50 and rotary brush 80 dispense tablets?).
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims, thus are likewise rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 24-46 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 24-46 are rejected as being indefinite, as there is insufficient disclosure of how the reconfigurable device of claims 24-44 and the packaging machine of claims 45-46 dispense/distributing tablets into blister pockets of a packaging strip in such a way as to reasonable convey to one having ordinary skill in the relevant art. Therefore, claims presented would be unclear to understand exactly how it functions to one having ordinary skill in the art. More specifically, in elected Species A, an embodiment disclosed in Fig. 10, or anywhere in relevant Specification, there is no disclosure of how “at least one accessory” is utilized to dispense tablets. See 112(a) rejection above for further explanation. For the purposes of examination, “at least one accessory” is considered to be adapted to dispense or distribute the tablet if the prior art comprises one of “a rotary bush box, a fixed ramp, a vibratory ramp and a tube-operated alternating dispenser”, as recited in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24, 27, 34, 37, and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voisine (FR 2759346 A1).
Regarding claim 24, Voisine discloses a reconfigurable device (1) for dispensing/distributing tablets into the blister pockets of a packaging strip subjected to a longitudinal movement in a substantially horizontal plane of a packaging machine (left-right direction, Fig. 1) comprising a blister-packer (5, lines 13-14), said reconfigurable device comprising: 
a frame (6) adapted to be mounted on the blister-packer, said frame comprising a front attachment wall preferably arranged vertically (Fig. 1); 
at least one accessory (mobile means 10-15) for adapted to dispense or distribute said tablets in the blister pockets of the strip, such as a rotary brush box, a fixed ramp, a vibratory ramp, a tube-operated alternating dispenser (at least 13/14 is a rotating brush), said accessory designed to be mounted removably on said frame (see Fig. 4); and
an intermediate interface (main shaft of each of the mobile means 10-15, for example the central shaft of 13 as shown in Fig. 1) intended to be attached removably to the frame, against the front attachment wall thereof, in order to support at least one accessory, said interface including at least one drive member producing directly a movement of a mobile element of the accessory/accessories supported thereby (the main shaft are producing the movement to the brush/comb 14; see  Fig. 4). 

Regarding claim 27, Voisine discloses a device according to claim 1, wherein the front attachment wall of the frame is divided into at least two independent attachment parts suitable for each receiving at least one removable accessory, either via a single interface mounted on said attachment parts, for example to connect a longitudinal brush box, or via a plurality of independent interfaces, for example to connect a vibratory ramp dispenser to a first upstream attachment part of the frame and a rotary brush for laying the tablets on a second downstream attachment part of said frame (plurality of attachment parts 150 and 160, Fig. 3). 

Regarding claim 34, Voisine discloses a device according to claim 1, wherein the front attachment wall and the intermediate interface respectively each comprise at least one connection module (21, Fig. 1), said modules being connected to one another in the mounted position of the intermediate interface on said attachment wall in order to control the drive member(s) disposed inside the interface. 

Regarding claim 37, Voisine discloses a device according to claim 11, wherein the front attachment wall comprises a plurality of horizontally aligned connection modules (Fig. 4). 

Regarding claim 45, Voisine discloses a packaging machine (Fig. 5) particularly comprising a blister-packer (1) provided with a supporting structure and a dispensing rail along which circulates a blister-pocketed packaging strip subjected to longitudinal movement in a substantially horizontal plane (4), and a reconfigurable device for dispensing/distributing tablets into said blister pockets according to claim 1, the accessory being placed above the blister-pocketed strip (Fig. 5). 

Examiner Remarks
Claims 25-26, 28-33, 35-36, 38-44, and 46 are currently free of art in view of the 112 rejections above.  Applicant is kindly reminded that upon amendment which renders a significant change in scope, prior art may be provided in a subsequent action.

Response to Arguments
Applicant’s argument have been fully considered but they are not persuasive.
Regarding Applicant’s argument over 35 USC § 112(a) rejections on claim(s) 24-46 (previously 1-23) as failing to comply with the written description requirement, Applicant did not present an argument. Therefore, the claims stand rejected.

Regarding Applicant’s argument over 35 USC § 102 rejections on claim(s) 24 (previously 1) as anticipated by Voisine, Applicant stated in pages 10-11 of REMARKS that Voisine does not teach an “intermediate interface” and a “drive member” as claimed in claim 24.
Examiner respectfully disagrees. In broadest reasonable interpretation of the claim, an “intermediate interface” could be anything or any interface that is between the frame and the at least one accessory. In Voisine reference, the central shaft of 13 of the rotary brush 13/14 is an interface that is positioned between the frame 6 and the accessory 13/14. Therefore, the central shaft of 13 can be interpreted as the intermediate shaft used to link the at least one accessory (13/14) to the frame 6.
Furthermore, this central shaft of 13 can also be considered the at least one drive member under the broadest reasonable interpretation, as it directly produces a movement and drives the mobile element of the at least one accessory, rotary brush 13/14. Therefore, claim 24 stands rejected.

If Applicant wishes to further clarify the arguments and/or limitations, Examiner encourages Applicant to schedule a telephonic interview.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731